 In the, Matter of BERGEN POINT IRON WORKSandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONS,Case No. R-4978.-Decided March 25,1943Jurisdiction:fabricated steel and plate construction manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioner recognition until certified by the Board ; oral agreementfound no bar; election necessary.Unit Appropriate for Collective Bargaining:all employees, excluding supervisoryemployees, foremen, office workers, watchmen, and guards.Messrs. Ola C. Cool,of New York City, andThorvald N. Garson,of Staten Island, N. Y., for the Company.Mr. Joseph A. Lipman,'ofBayonne, N. J., for the U. E.Mr. Louis C. Paley,of New York-City, for the Association.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly: filed by United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations,herein called the U. E., alleging that a question affectingcommerce had arisen concerning the representation of employees ofBergen Point Iron Works, Bayonne, New Jersey, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Daniel Baker, Trial Examiner.Said hearing was held at New York City on March 8, 1943. The Com-pany, the U. E., and Bergen Point Iron Works Cooperative Associa-tion, herein called the Association, appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand arehereby affirmed.48 N. L.R. B., No. 68.539 540DECISIONS-OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBergen Point Iron Works, a New Jersey corporation with its prin-cipal:place of business-in Bayonne, New Jersey, is engaged in themanufacturing of fabricated steel and plate construction.Ninetypercent of its raw materials which consists of steel is shipped to theBayonne plant from points outside 'the State of New Jersey, andapproximately 65 percent of the finished product is shipped to pointscutside the State of New Jersey.We find that the Company is engagedin commerce within the meaning of the National. Labor Relations-Act.II.THE ORGANIZATIONS INVOLVED1United Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Bergen Point Iron Works Cooperative Association is an unaffiliatedlabor organization, admitting to membership employees of ' theCompany.III. THE QUESTION CONCERNING REPRESENTATIONOn or about September 1937, the Company and the Associationagreed that the Company would in the future Iheet with, a shop com-mittee of the Association for the purposes of negotiating with regardto matters pertaining to the employees of'the Company. This agree-ment was not reduced to writing but was understood by the parties tocontinue upon a yearly basis unless terminated' by them. .About De-cember 1942, the U. E., by its business manager, requested a conferencewith the Company for the purpose of negotiating and executing an'agreement, stating that it represented a decisive majority of its`em'ployees.,The .Company refused to bargain with the U. E. unless thelatter was certified by the Board. It contends; together with the Association,'that the oral contract of 1937, which has been renewed fromyear to, year; is a bar to this proceeding.We do not agree with thiscontention.Although the Company and the Association have in-formally' agreed to bargain with each other with respect to the`employees of the Company, this agreement has not been reduced towriting.We have heretofore held that oral agreements do not con-stitute a bar to ' a determination of representatives,' and we accord-s InMatter of Eicor,Inc LocalNo 8andInternational Associationof Machinists, A: F.of L,46 N L RB, No 116,the Board stated "experiencehas indicatedthata true sta-bility of-labor relationsis notobtained until collectiveagreements have been reduced towriting and signed" See alsoMatte)of Joseph PCattie, Bror, IncandInternationalUnion, Mine,Mill &Smelter Workers, C 10 , 47 N L R B, No 44 BE'RGENI POINT IRON WORKSa541ingly find' that the oral agreement between the Company and the Asso-ciation does not constitute a bar to this proceeding.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the U. E. and the Association each repre-sents a substantial number of employees in the unit hereinafter foundappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TTCE APPROPRIATE UNITWith the exception of the watchmen ands guards, all parties agreethat all employees of the Company, excluding supervisory employees,foremen, andi office workers, constitute,an appropriate unit.The U. E. and the Association desire the inclusion of the watchmenand guards whereas the Company desires that they be excluded.TheCompany employs three watchmen. The normal duties of the watch-men are to clean out the main office, tend the fire in the boiler, check;all gates and doors of the Company and to patrol the plant. Therecord discloses that the Association has bargained with the Companyon behalf of the watchmen.However, since a short time after De-celnber 7, 1941, they have been subject to regulations of the FederalBureau of Investigation and the United. States Army. In view ofthese circumstances we agree with the contention of the Companyand,shall exclude watchmen and guards from the unit.We find that all employees of the Company excluding supervisoryemployees, foremen, office workers, watchmen and, guards, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot,among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth therein.2 The Regional Directoi repot ted that the U E submitted 84 designation cards, of which81 bear the names of persons who appear on the Company's pay roll of January 13, 1943.Of the 81 designation cards 80 heir apparently genuine original signatures and 1 bears aprinted signature.He further reported that the Association submitted 80 application cai ds.of which 63 contain names appearing upon,the afore-mentioned pay rollFifty-five of thesebear apparently original signatures and the remainder bear printed signaturesIn addi-tion, the Association submitted its financial records which indicate that 49 persons paiddues at some time during the year 1942Thirty-seven names appear upon the cards sub-mitted by both the U. E and the AssociationThere are approximately 113 employees inthe appropriate unit 542'DECISIONS OF NATIONAL :'LABOR 'RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to, the power vested in the, National'Labor, Relations Board by Section 9 (c) ' of the National Labor Re-Relations Board Rules and Regulations-Series 2, amended, it isherebyDIRECTED that, as part,of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bergen Point IronWorks, Bayonne, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to Articlein the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction,. including any such employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States, who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Electrical,-Radio & Machine Workers of America, affiliated with the Congress ofIndustrial Organizations, or by Bergen Point Iron Works Coopera-tiveAssociation, for the purposes of collective bargaining, or byneither.